Case 5:18-cv-00312-DAE Document 16 Filed 12/19/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
JOANNA CASTRO, §
PLAINTIFF §
§
V. § CIVIL NO. 5:18-CV-00312-DAE
§
ALBERT SALINAS, §
DEFENDANT §

 

ORDER GRANTING JOINT MOTION
TO EXTEND SCHEDULING ORDER DEADLlNES

 

Atter considering the Joint Motion for Leave to Extend Scheduling Order Deadlines, the
Court is of the opinion that it should be GRANTED.
IT IS THEREFORE ORDERED that the Scheduling Order deadlines are extended as
follows:
a. Defendant’s deadline to designate testifying experts and shall serve on all parties, but
not flle materials required by Fed. R. Civ. P. 26(a)(2)(B), from December 21, 2018 to
January 22, 2019;
b. The deadline for the completion of all discovery is extended from February 28, 2019
to April l, 2019.
c. The deadline to file dispositive motions is extended from May l, 2019 to June 1,

2019.

SIGNEDthiS H day of 1 ggyv\béf 2018. _

 

\

DAVID ALAN EZRA .
SENIOR UNITED STATES DISTRICT .TUDGE

